Citation Nr: 1011123	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 through 
November 1970.  He served in Vietnam from November 1969 
through August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

In August 2009, the Board issued a decision reopening the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  The substantive 
service connection claim, however, was remanded to the RO for 
additional development.

A February 2010 letter from the Board to the Veteran, 
notifying him that his appeal has been returned to the 
Board's docket following the August 2009 remand, has been 
returned by the United States Postal Service.  In this 
regard, the Board notes that the Veteran alone is responsible 
for keeping the RO informed of his current address and to 
report any change of address in a timely manner. If he does 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

The Board is satisfied that the action directed in its August 
2009 remand have been met with compliance and is now ready to 
proceed with appellate consideration of the Veteran's claim.


FINDINGS OF FACT

1.  The stressors reported by the Veteran have been 
corroborated by the evidence in the record.

2.  The Veteran does not have a current diagnosis of PTSD; 
but does have current diagnoses of depression and dysthymia.


3.  The Veteran's depression and dysthymia have not been 
shown to be etiologically related to any injury, illness, or 
disease contracted during his active duty service.


CONCLUSION OF LAW

The Veteran's claimed PTSD, depression, and dysthymia were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
this case, post-service treatment records in the claims file 
reflect diagnoses of PTSD, depression, and dysthymia.  In 
light of the Court's holding in Clemons, the Board has re-
characterized the issue in the fashion framed above.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection for the Veteran's claimed 
depression thus requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
showing:  (1) a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), 32 (4th Ed.) (1994)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the 
contrary), and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in he light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Analysis

A.  Summary of Relevant Evidence

The Veteran's DD Form 214 reveals that the Veteran served in 
Vietnam from November 27, 1970 through September 19, 1970 as 
a Field Wireman.  The Veteran has asserted various in-service 
stressors, including combat action and two specific incidents 
in which he observed the combat deaths of fellow service 
members A.A., in November 1969, and J.M., near Don Tien, 
Vietnam in December 1969.  These stressor events have been 
corroborated through research performed by the Joint Services 
Records Research Center (JSRRC).

The Veteran's service treatment records do not reflect 
the onset of any psychiatric injuries or symptoms.  A 
clinical psychiatric evaluation performed as part of a 
November 1970 separation examination was normal.  The 
separation examination report does not note any 
psychiatric symptoms.

Private psychiatric treatment records in the claims file 
reflect that the Veteran began receiving psychiatric care 
from April 1997 to March 1998 at Instituto Neuro-
Psiquiatrico.  Despite the efforts of a transcriptionist and 
Spanish language interpreter, these treatment records are 
largely illegible.  A May 1997 typewritten and translated 
record, however, reflects that the Veteran reported symptoms 
including:  feelings of isolation, fear, sadness, nightmares 
about combat, and incidents of reliving his combat 
experiences.  In summarizing the Veteran's visits through May 
1997, the private psychiatrist, Dr. C.V., stated that on 
examination the Veteran demonstrated a sad and fallen spirit, 
retarded psychomotor functioning, low self-esteem, and little 
energy.  The Veteran presented nightmares of his in-service 
trauma and combat experiences.  He manifested problems with 
concentration, irritability, and explosive behavior.  Dr. 
C.V. related further that the Veteran lived in fear and 
isolation and was caused to relive the trauma of war by 
scenes of violence and war.  The Veteran avoided thoughts of 
war and veteran's facilities.  Based upon these reported 
symptoms and findings, Dr. C.V. diagnosed the Veteran with 
PTSD, however, did not provide any explanation for the 
diagnosis with reference to the DSM-IV criteria.

At a VA psychiatric examination performed in July 1997, the 
Veteran reported that he had been hospitalized the previous 
month for psychiatric treatment.  According to the Veteran, 
he was working as an auto mechanic when he fell on some 
stairs and injured his back.  He stated that he had been 
unable to work since that injury, and that while being 
unemployed had thoughts of Vietnam and experienced 
nightmares.  An objective examination revealed the Veteran to 
be clean and dressed appropriately.  His mood and affect was 
depressed.  Although the Veteran established little eye 
contact, he was cooperative with the examination and 
expressed freely, relevantly, and coherently.  The Veteran 
was oriented in all spheres and his memory was preserved.  No 
suicidal rumination was detected during the examination, and 
the Veteran's judgment was also preserved.  At that time, the 
Veteran was provided a diagnosis of dysthymia.

Consistent with the history provided by the Veteran at his 
July 1997 VA examination, treatment records in the claims 
file from February 1997 show that the Veteran was treated for 
a low back injury with radiculopathy due to trauma sustained 
in a fall at work.  July 1997 hospital records also show that 
the Veteran was treated at that time for depression.

A March 1999 private treatment record from Instituto Neuro-
Psiquiatrico reveals that the Veteran reported the occurrence 
of flashbacks and crying while watching a movie with his 
wife.  The Veteran also reported the occurrence of 
nightmares.  In the record, the Veteran's psychiatrist 
provided a diagnosis of PTSD manifested at that time by 
feelings of isolation, dreams and nightmares, avoidance of 
films and materials relating to the subject of war, 
irritability, inability to tolerate noise, recurrent memories 
of his stressors, feelings of emptiness with inability to 
express his feelings, lack of energy, fear without reason, 
flashbacks of combat and in-service traumatic events, 
depression, and anxiety.

VA treatment records from November 1999 through March 2004 
reflect ongoing diagnoses of PTSD and depression.

At his initial November 1999 VA treatment, the Veteran 
reported nightmares, explosiveness, insomnia, hallucinations, 
social isolation, and intrusive recollections of his 
experiences in Vietnam.

In April 2000, the Veteran reported a disagreement with one 
of his neighbors in which he "lost self-control" and 
"wanted to attack the neighbor."

In July 2001, the Veteran stated that he had recently 
separated from his spouse due to his psychiatric symptoms, 
which included flashbacks, nightmares, and aggressive 
behavior toward his spouse.

At an August 2001 VA psychiatric examination, the Veteran 
reported that he had been previously hospitalized in 1997 for 
depression which he developed secondary to a workplace 
accident.  In a multi-axis diagnosis, the Veteran was 
diagnosed with dysthymia.  The VA examiner concluded that the 
diagnosed disorder was provoked by the Veteran's reported 
workplace injury.

The Veteran continued to report similar psychiatric symptoms 
in January 2003, as well as flashbacks, hearing voices on an 
off and on basis, and experiencing war-related nightmares 
which caused him to wake in the middle of the night.

At an April 2003 psychiatric evaluation performed at the VA 
medical center revealed that the Veteran's though content 
manifested delusions of persecution, reference, and guilt.  
Feelings of guilt and worthlessness and ideas of reference 
were also noted.


A PTSD assessment performed in July 2003 revealed that the 
Veteran met each of the DSM-IV criteria for PTSD.  The 
Veteran was again given a multi-axis diagnosis which included 
diagnoses of PTSD and depression.

At a June 2004 VA psychiatric examination, the Veteran 
appeared clean, adequately dressed, and well-groomed.  He was 
alert and oriented to person, place, and time.  Attention, 
concentration, and memory were good.  His speech was clear 
and coherent, and no hallucination was observed.  Although 
the Veteran demonstrated good impulse control, his insight 
and judgment were noted to be impaired.  His affect was 
constricted.  No homicidal or suicidal ideation was present.  
Based upon the reported history, the examiner's review of the 
claims file, and the examination, the examiner concluded that 
the Veteran did not fulfill the diagnostic criteria for PTSD 
as set forth under the DSM-IV.  In a multi-axis diagnosis 
which conformed with the DSM-IV, the examiner diagnosed the 
Veteran with depressive disorder.

At a second VA psychiatric evaluation in January 2007, the 
Veteran's reported symptoms included anxiety in the dark, 
difficulty sleeping, hearing voices, and being socially 
withdrawn.  On examination, the Veteran was casually dressed 
and exhibited a strong body odor.  His speech was 
impoverished and hesitant, and his demeanor was guarded.  His 
affect was constricted and his mood was dysphoric.  He was 
oriented to person, time, and place.  His thought process was 
marked by a paucity of ideas, but thought content was 
unremarkable.  He was able to perform serial seven exercises 
and spelling exercises backward and forward.  Impulse control 
was good.  The Veteran denied obsessive or ritualistic 
behavior, panic attacks, suicidal or homicidal thoughts, or 
difficulties with activities of daily living.  Recent and 
remote memory were intact.  In reviewing the DSM-IV criteria 
for PTSD, the examiner identified that the Veteran re-
experienced traumatic events from service through recurring 
dreams and nightmares.  She determined that the Veteran 
showed persistent avoidance of stimuli associated with trauma 
and numbing of general responsiveness, as manifested by 
markedly diminished interest or participation in significant 
activities.  The examiner determined, however, that the 
Veteran's disturbance did not cause clinically significant 
distress or impairment in social, occupational or other 
important areas of functioning.  Although the examiner 
determined that the Veteran met the DSM-IV stressor criteria 
for PTSD, she concluded that the Veteran's symptoms did not 
meet the DSM-IV criteria for avoidance of the stimulus or 
hyper arousal (criteria C and D above).  Based upon these 
findings, the examiner provided a diagnosis of depressive 
disorder, however, did not render an opinion as to its 
etiology.

The Veteran underwent another VA psychiatric examination in 
December 2009.  He appeared at the examination clean and 
casually dressed.  Psychomotor function and speech were 
unremarkable.  He demonstrated depressed mood with 
appropriate affect.  He was able to perform serial 7 
exercises backward and forward.  He was oriented to person, 
place, and time.  The Veteran's thought processes and thought 
content were unremarkable.  No delusions or hallucinations 
were demonstrated during the examination, nor did the Veteran 
behave inappropriately or display any panic attacks, suicidal 
ideation, or homicidal ideation.  The Veteran was able to 
interpret proverbs and showed good impulse control and normal 
memory.  The examiner stated that although the Veteran met 
the stressor criteria under the DSM-IV, his demonstrated 
symptoms did not meet the diagnostic criteria for PTSD.  
Specifically, the examiner opined that the Veteran's symptoms 
failed to fulfill the criteria for hyperarousal or avoidant 
behavior (criteria C and D above).  The Veteran was diagnosed 
with major depressive disorder attributable to the Veteran's 
loss of occupation in 1997.  In support of her diagnosis, the 
examiner observed that based upon her review of the claims 
file, the Veteran "lived a very happy and productive life 
until 1997, when [he] developed depression."

B.  Service Connection for PTSD

In this case, the Veteran's reported stressor events have 
been corroborated through research performed by the Joint 
Services Records Research Center (JSRRC).  Accordingly, the 
issue of the veteran's entitlement to service connection for 
PTSD will turn upon whether the evidence demonstrates a 
diagnosis of PTSD within the criteria of DSM-IV, and if so, 
whether the evidence establishes a link between the Veteran's 
symptoms and the corroborated in-service stressors.

The criteria relating to PTSD, as identified in DSM-IV under 
309.8, are as follows: 

(A) The person has been exposed to a traumatic 
event in which both of the following have been 
present:  (1) the person experienced, witnessed, or 
was confronted with an event or events that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity of 
self or others; (2) the person's response involved 
intense fear, helplessness, or horror.

(B) The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways:  (1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions;  (2) recurrent 
distressing dreams of the event; (3) acting or 
feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociative 
flashback episodes, including those that occur upon 
awakening or when intoxicated); (4) intense 
psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect 
of the traumatic event; (5) physiological 
reactivity on exposure to internal or external cues 
that symbolize or resemble an aspect of the 
traumatic event.

(C) Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following:  (1) efforts to 
avoid thoughts, feelings, or conversations 
associated with the trauma; (2) efforts to avoid 
activities, places, or people that arouse 
recollections of the trauma; (3) inability to 
recall an important aspect of the trauma; (4) 
markedly diminished interest or participation in 
significant activities; (5) feeling of detachment 
or estrangement from others; (6) restricted range 
of affect (e.g., unable to have loving feelings); 
(7) sense of a foreshortened future (e.g., does not 
expect to have a career, marriage, children, or a 
normal life span).

(D) Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following:  (1) difficulty falling or 
staying asleep; (2) irritability or outbursts of 
anger; (3) difficulty concentrating; (4) 
hypervigilance; (5) exaggerated startle response.

(E) Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than one month.

(F) The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.  Specify if: 
Acute: if duration of symptoms is less than 3 
months.  Chronic: if duration of symptoms is 3 
months or more.  Specify if: With Delayed Onset: if 
onset of symptoms is at least 6 months after the 
stressor.

In cases such as this, where there are competent but 
conflicting medical opinions such as those expressed by the 
Veteran's private and VA physicians from April 1997 through 
2003 and those expressed in the VA examination reports of 
August 2001, June 2004, January 2007, and December 2009, 
several matters must be addressed in determining the relative 
probative value and weight of the opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

The probative value of a medical opinion depends largely upon 
the extent to which such an opinion was based on a thorough 
review of a veteran's medical history, as contained in his 
claims file.  In cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
veteran's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson, 7 Vet. App. at 40.  The Court has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) (stating "[A] medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Because the 
physician's notations of such history are essentially bare 
transcriptions of lay history, they are not competent medical 
evidence that the Veteran's current disorder is related to 
his service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller, 11 Vet. App. at 348.

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the Board is mindful that the Veteran was diagnosed 
by his private and VA physicians with PTSD from April 1997 
through 2003, such diagnoses appear to be based upon a 
psychiatric history reported by the Veteran.  As reflected by 
the evidence in the record, the psychiatric and treatment 
history provided by the Veteran throughout his treatment has 
been inconsistent.  Although evidence in the claims file 
documents the onset of work-related depression in February 
1997, the Veteran apparently did not report this at his later 
April 1997 private psychiatric treatment, or at any 
subsequent private or VA treatment visit.  Under the 
circumstances, it does not appear that the Veteran's private 
and VA physicians benefitted from a complete and accurate 
psychiatric history from the Veteran.  Moreover, the Board 
observes that none of the private or VA treatment records 
indicate that any of the Veteran's prior treatment records 
were reviewed in conjunction with their examinations and 
diagnoses.  Finally, the ongoing diagnoses of PTSD are not 
supported by a discussion of the application of the relevant 
criteria for PTSD under DSM-IV.  Accordingly, the Board finds 
that the probative weight of the conclusions expressed by the 
Veteran's private psychiatrists and VA treating psychiatrists 
from April 1997 through 2003 is limited.

By contrast, the VA examination reports of June 2004, January 
2007, and December 2009 were based upon a review of the 
Veteran's claims file, complete psychiatric and treatment 
history given by the Veteran, and clinical psychiatric 
evaluations.  Although the June 2004 examination report 
simply concluded without additional explanation that the 
Veteran's symptoms did not fulfill the diagnostic criteria 
for PTSD under DSM-IV, the January 2007 and December 2009 VA 
examination reports fully discuss the application of the DSM-
IV criteria to the Veteran's symptoms and explain the reasons 
for which certain criteria were not met. Accordingly, the 
Board is persuaded that the opinions expressed in the VA 
examination reports of January 2007 and December 2009 are 
most convincing.

Although the Board is aware of the Veteran's lay statements 
regarding his psychiatric symptomatology and reported 
continuity of symptoms since service, such contentions are 
substantially rebutted by the absence of psychiatric 
treatment prior to February 1997 and by the findings 
expressed in the January 2007 and December 2009 VA 
examination reports.  Additionally, the Board finds that the 
credibility of the Veteran's lay contentions are undermined 
by the inconsistencies in his lay statements, as noted above.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, even 
if the credibility of the Veteran's lay statements were 
intact, his lay opinions does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the Board finds that the Veteran has been diagnosed 
with depression, but does not find adequate bases for a 
diagnosis of PTSD.  As such, the Board finds that the 
preponderance of evidence is against the Veteran's claim of 
entitlement to service connection for PTSD.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Service Connection for Depression and Dysthymia

Diagnoses of depression and dysthymia, which were provided by 
the Veteran's private and VA physicians from April 1997 
through 2003, are corroborated by similar diagnoses rendered 
in the VA examination reports of August 2001, June 2004, 
January 2007, and December 2009.  Nonetheless, in the 
December 2009 VA examination report, the VA examiner 
concluded that the Veteran's diagnosed depression was 
attributable to the Veteran's work-related back injury and 
subsequent loss of occupation in 1997.  For the reasons 
expressed above, the Board finds the December 2009 VA 
examination findings are entitled to greater probative weight 
than the private and VA treatment opinions attributing the 
Veteran's depression and dysthymia to service and as a 
component of his diagnosed PTSD.


As noted above, inconsistencies in the psychiatric and 
treatment histories given by the Veteran undermine his 
credibility as to his statements regarding continuity of 
psychiatric symptoms since service.  In this regard, the 
Board observes that the Veteran's statements at his August 
2001 VA examination, in which he acknowledged treatment for 
depression secondary to his work-related accident in February 
1997, contradict his statements regarding continuity since 
service.  The Veteran's assertions are further rebutted by 
the absence of evidence of psychiatric treatment during 
service or shortly thereafter, as well as the findings 
expressed in the December 2009 VA examination report.  
Further, and as noted previously, the Veteran's lay 
statements do not constitute competent medical evidence as to 
the matters of medical diagnoses and causation.  Espiritu, 2 
Vet. App. 482. 

In the absence of a competent medical opinion relating the 
Veteran's depression to an in-service injury, illness, or 
disease, the Board finds that the Veteran is not entitled to 
service connection for depression.
 
The Board again acknowledges that VA is statutorily required 
to resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
Nonetheless, that doctrine is also inapplicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in notification 
letters mailed to him in May 2003 and July 2006.  In the July 
2006 letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Board notes that the Veteran reported in a May 
2003 statement that he had received all of his medical care 
at the VA medical center.  Accordingly, the Veteran's VA 
treatment records were obtained.  Additionally, he was 
afforded VA psychiatric examinations in June 2004, January 
2007, and December 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


